internal_revenue_service number release date index no jan dear i am responding to your date inquiry on behalf of your constituent he asks about the tax-free sale of fuels at border crossings primary concern is the sale of the fuels by u s duty-free i believe shops on the canadian border the irs has not issued a ruling on this regarding liability for excise_taxes applicable duties are administered by u s customs however the issue is the subject of a refund_suit filed in the united_states court of federal claims the plaintiff in the suit claims a refund for the tax on gasoline and diesel_fuel it sold at its duty-free store for delivery into vehicles driven into canada the department of justice is defending the suit and has filed a motion for summary_judgment although we cannot discuss the details of this case we hope the following general information will be useful to you the internal_revenue_code imposes a tax on certain removals entries and sales of taxable_fuel sec_4081 taxable_fuel means gasoline diesel_fuel and kerosene sec_4083 under certain circumstances a credit or refund may be available for excise_taxes paid on exported taxable_fuel for example a payment of tax under sec_4081 on gasoline is an overpayment if the person exports the gasoline sec_6416 if you use diesel_fuel taxed under sec_4081 for a nontaxable_use which under sec_4041 includes a sale for export you can get a credit or refund if you are the ultimate_purchaser of the fuel sec_6427 for example an individual filled the fuel tank of a vehicle that he then drove directly from the united_states into canada he did not put the gasoline in the fuel tank for the purpose of transporting it from one place to another it was there as fuel for the vehicle for purposes of the exemption from manufacturers excise_tax on sales for export the fuel in the tank when the vehicle leaves the united_states is a part of the vehicle and not a commodity being exported revenue_ruling 1969_1_cb_286 copy enclosed if you have any questions please contact me at sincerely paul f kugler associate chief_counsel passthroughs and special industries
